Citation Nr: 0213035	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for a shell fragment 
wound of the left knee with retained shrapnel, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  The veteran was awarded the Purple Heart Medal and the 
Combat Intrantyman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO continued a 10 percent 
evaluation assigned to the service-connected residuals of a 
shell fragment wound of the left knee.

In a November 2000 rating decision, the RO assigned a 20 
percent evaluation to the service-connected residuals of a 
shell fragment wound of the left knee.  As the 20 percent 
evaluation is less than the maximum available under the 
applicable diagnostic criteria, the veteran's claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's shell fragment wound of the left knee with 
retained shrapnel is productive of limited range of motion 
with pain; there is no evidence of post-traumatic arthritis 
of the left knee.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a shell fragment to the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Diagnostic Codes 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  

In this regard, rating decisions, the November 2000 Statement 
of the Case, a December 2000 Supplemental Statement of the 
Case, and VA letters to include a June 2000 VA letter,  
informed the veteran of the reasons and bases for the VA 
decisions, the pertinent laws and regulations, the 
information and evidence necessary to substantiate his claim 
for an increased evaluation for the service-connected 
residuals of a shell fragment wound of the left knee, and the 
assistance the VA would provide in this regard.  

In this case, the veteran was provided a VA orthopedic 
examination of his left knee in July 2000.  In addition, the 
veteran declined the opportunity for a hearing at the RO in 
Milwaukee, Wisconsin and before a Member of the Board.  He 
also indicated that he had not sought any private or VA 
treatment for his left knee since discharge from service.  
Therefore, there are no outstanding medical relevant to the 
veteran's increased evaluation claim for the Board to obtain 
prior to final appellate review.

Under the circumstances of this case, the Board finds that 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) have been met.  Therefore, as the VA duty to assist 
and  the notification requirements have been met, there is no 
prejudice to him in the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

A review of the veteran's service medical records reflect 
that in July 1970, the veteran sustained a shell fragment 
wound of the left knee and left lower leg.  A fragment was 
removed.  The wound was cleaned and the dressing was changed.  
A March 1971 separation examination report reflects that the 
veteran's lower extremities were normal. 

In January 1996, the veteran filed a claim for service 
connection for a left knee disorder. 

A May 1996 VA orthopedic examination report reflects that the 
veteran's history with respect to his left knee disorder was 
reported in detail.  The veteran initially indicated that 
since his discharge from service, he had not had any problems 
with his left knee.  He stated that he did not have to seek 
any medical care or take any medication for his left knee.  
The veteran later reported he had occasional swelling, pain, 
tenderness, effusion, and limitation of motion of the left 
knee.  The veteran stated that his knee swelled infrequently 
and that it did not preclude him from working.  In this 
regard, the veteran related that he had not missed any work 
over the previous year because of his left knee.  The 
examiner noted that, after manipulation of the left knee, the 
veteran had marked discomfort and guarding.  The examiner 
concluded that the veteran was in minimal distress secondary 
to his left knee pain.  His gait was noted to have been 
abnormal with a very slight left antalgic gait which was 
secondary to knee discomfort and stiffness.  His carriage and 
posture were normal.  Upon examination, circumference of the 
right and left knees were 34.5 and 34 centimeters, 
respectively.  Examination of the left knee revealed a 
proximal scar directly over the distal femur, which was oval 
in shape and was two centimeters by one centimeter.  There 
was a more distal scar over the medial aspect of the tibial 
plateau, which was oblong in configuration.  The scar was 2. 
8 by 1.8 centimeters.  Both scars were noted to have been 
nondepressed, nonadherent and nondiscolored.  There was no 
muscle mass loss, tendon or nerve damage or ulceration of 
either scar.  There was no evidence of any neurological 
deficits.  There were bony deformities over the medial 
compartment which was thought to maybe have been consistent 
with degenerative disease.  There was subpatellar medial 
aspect effusion.  

Manipulation of the left knee on examination on May 1996 
revealed marked discomfort and, in fact, caused tremors in 
the left leg which was secondary to discomfort, guarding and 
apprehension.  Range of motion of the left knee showed 
extension to 10 degrees and flexion to 136 degrees.  There 
was palpable crepitus in the medial compartment.  There was 
no tenderness with manipulation of the patella, and there was 
patellar crepitus.  The was no drawer or Lachman's sign, 
which was evidence of stability of the anterior and posterior 
cruciate ligaments.  The medial and lateral collateral 
ligaments and lateral meniscus were intact.  There was no 
evidence of McMurray's click for the medial meniscus, which 
indicated "intactness."  The left knee was not warm to 
touch.  There was no atrophy in either calf, and both lower 
legs were symmetrical.  The left knee strength appeared 
slightly diminished when compared to the right knee.  There 
was evidence of pain with manipulation of the medial 
compartment of the left knee, especially in the region of the 
shell fragment wounds and the effusion in the medial 
compartment.  No muscle hernia was present, and there was no, 
in fact, evidence of muscle damage.  There was no 
neurological deficits, sensory loss or fasciculations.  There 
appeared to have been probable traumatic arthritic changes in 
the left knee.  There was no evidence of swelling in the left 
knee.  The deformity that was present was noted to have been 
an arthritic type deformity in the medial compartment.  There 
was no angulation, false motion or shortening of the left leg 
when compared to the right leg when measured from the iliac 
crest to the medial malleolus.  X-rays of the knees were 
noted to have showed no evidence of arthritis but shrapnel 
fragments were visualized.  A diagnosis of residuals of two 
shell fragment wounds, medial compartment of the left knee, 
with probably traumatic arthritis, limitation of motion, 
discomfort, and subpatellar effusion was recorded. 

In a June 1996 rating decision, the RO awarded service 
connection for residuals of shell fragment wounds of the left 
knee and assigned a 10 percent disability evaluation pursuant 
to 38 C.F.R. § Diagnostic Code 5257 effective January 19, 
1996, the date of the veteran's original claim for service 
connection for a left knee disorder.  

On May 24, 2000, the RO received the veteran's claim for an 
increased evaluation for his service-connected left knee 
disability.  The veteran requested a VA examination of his 
left knee, and indicated that he had not received any current 
treatment for his left knee.  

In response to the veteran's request, the veteran was 
examined by the same VA examiner for his left knee in July 
2000.  A review of that examination report reflects that the 
examiner had reviewed the veteran's entire claims file.  It 
was noted that the veteran had been employed as a "heavy 
packer" and that he had not missed any work over the 
previous four years.  It was noted that the veteran had not 
sought any formal medial care for his left knee and that he 
was not on any over-the-counter medications.  It was noted 
that the veteran did not use any braces, crutches, canes, 
walkers, corrective shows, orthotics, or wheelchairs because 
of his left knee.  He had not had any surgery on the left 
knee since he was previously examined by VA in 1996.  He did 
not describe any episodes of dislocation or recurrent 
subluxation,. constitutional signs, or symptoms of 
inflammatory arthritis secondary to his left knee disorder.  
While the veteran complained of pain and weakness in the left 
knee, he denied having any giving way or locking.  He 
indicated that he had heat in the left knee approximately 
five times a week.  The veteran reported that since his 
previous VA examination in 1996, his knee had become more 
symptomatic and painful.  He stated that the longer he was on 
his feet, the more pain he would experience in his left knee.  
The veteran sated that he experienced pain in the left knee 
during the course of his employment.  

During the July 2000 VA examination, the veteran described 
the pain as sharp and a throbbing sensation.  The veteran 
related that it increased when he was at work and decreased 
when he was at home.  On a scale of one to ten, with zero 
being no pain and a ten being the worst pain, the veteran 
indicated that he reached a level six out of ten during the 
workdays.  He related that he usually did not experienced 
pain in the left knee on the weekends.  He denied having any 
flare-ups of the left knee.  The examiner indicated that he 
did not visualize a flare-up of the left knee during the 
examination.  Therefore, he was unable to state to any degree 
of medical certainty what changes in functional limits the 
veteran would have had during a period of flare-up.  The 
veteran stated that his left knee would become warm to the 
touch when it hurt.  It was noted that the left knee did not 
swell or become red.  The veteran did not complain of having 
any effusion or edema in the left knee.  He denied having any 
giving way, locking, dislocation or recurrent subluxation of 
the left knee.  

Range of motion of the left knee in July 2000 was extension 
to twelve degrees and flexion to 130 degrees.  On the fifth 
range of motion, extension was to eight degrees and flexion 
was to 132 degrees.  There was audible crepitus with 
repetitive motion, and tenderness with repetitive active and 
passive motion, as well as tenderness with pressure placed 
over the medial compartment of the left knee.  The left knee 
was not warm to the touch.  There was no effusion or 
deformity present.  The veteran indicated that his daily 
activities were not affected by his left knee.  There was no 
evidence of fatigability with repetitive motion of the left 
knee.  It was the opinion of the VA examiner that the veteran 
had some functional limitation of motion as a result of his 
service-connected left knee disorder.  

In this regard, the VA examiner in July 2000 recommended that 
the veteran limit his lifting and carrying to less than 
thirty five to forty pounds and pushing and pulling to less 
than seventy five pounds.  He would minimally restrict the 
veteran's climbing, balancing, and working in high places.  
The examiner would also moderately restrict kneeling, 
crouching, squatting, and crawling.  The examiner did not 
place any restrictions on standing, walking or sitting, but 
he restricted turning.  With regards to the veteran's work, 
the examiner recommended restricting outside work, work in 
extreme cold, work in an environment where there was a sudden 
temperature change, working on cluttered and slippery floors, 
and working around moving objects and hazardous equipment.  
It was also recommended that the veteran work in a well-lit 
environment.  There was objective evidence of pain with 
active and passive motion, as well as pressure on the medial 
compartment of the left knee, which was demonstrated by 
guarding, grimacing and apprehension.  The veteran's leg 
lengths were measured from the anterior/superior iliac crest 
and the medial malleolus and found to be identical.  No 
shortening was present.  There were no constitutional signs 
of inflammatory arthritis or ankylosis present.  X-rays of 
the left knee revealed three retained pieces of metallic 
shrapnel.  A seven by eight millimeter piece of shrapnel was 
imbedded in the left proximal medial tibia.  A diagnosis of 
shell fragment wound of the left knee with scars was entered 
by the examiner. 

In a November 2000 rating decision, the RO granted a 20 
percent evaluation and re-rated the service-connected 
residuals of a shell fragment wound of the left knee pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

VA outpatient reports, dated in January 2001, reflect that 
the veteran had a history of recurrent left knee pain.  The 
veteran denied having undergone any previous surgery on his 
left knee.  It was noted that the veteran had been laid off 
from his manufacturing job.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002). 

Also, when determining the severity of a musculoskeletal 
disability, which are at least partly rated on the basis of 
range of motion, VA must consider the extent the veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively demonstrated-due to the 
extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms may "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that, until the RO's most recent decision, 
the service-connected residuals of a shell fragment wound to 
the left knee were rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  In a 
November 2000 rating decision the veteran's left knee 
disorder was re-rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Pursuant to Diagnostic Code 5261, limitation of extension of 
the leg to 15 degrees warrants a 20 percent rating.  A 30 
percent rating is warranted in the case of extension of the 
leg limited to 20 degrees.  A 40 percent rating is assigned 
where extension of the leg is limited to 30 degrees.  
Finally, extension of the leg limited to 45 degrees warrants 
a 50 percent evaluation.  

Under Diagnostic Code 5260, a 20 percent rating is 
appropriate when flexion of the leg is limited to 30 degrees.  
A maximum rating of 30 percent is warranted in the case of 
flexion of the leg limited to 15 degrees.  

Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2001), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

38 C.F.R. § 4.71a Diagnostic Code 5259 (2002) provides a 10 
percent rating for symptomatic residuals resulting from the 
removal of semilunar cartilage.  This is the highest 
schedular evaluation permitted under this code.  38 C.F.R. 
Part 4, Diagnostic Code 5259.

Additionally, the Board notes that a 20 percent evaluation is 
provided for dislocation of the semilunar cartilage of either 
knee with frequent episodes of "locking," pain and effusion 
into the joint.  38 C.F.R. Part 4, Diagnostic Code 5258.

Regulations do not require that all cases show all findings 
specified in the rating criteria.  However, findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria requires for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2002).

However, evaluation of the same "disability" or the same 
"manifestations" under the various diagnosis is prohibited.  
38 C.F.R. § 4.14 (2002).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  
The Court has acknowledged, however, that when an appellate 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

With respect to this case,  the Board notes that the record 
fails to demonstrate any associated arthritis or instability 
of the left knee joint.  Accordingly consideration of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is not for application. 

In this case, the veteran's VA examinations, conducted in May 
1996 and July 2000, have not revealed limitation of extension 
of the left leg to 20 degrees, or flexion of the left leg 
limited to 15 degrees.  Therefore, higher evaluations are not 
warranted for the service-connected left knee disability 
under either Diagnostic Code 5260 or 5261 even with 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
does not require pain medication, and in July 2000, noted his 
daily activities were not affected by the left knee.  
Moreover, a recent VA examiner noted no flare-up of the 
disorder on functional examination.

In addition, as there is no evidence of ankylosis of the left 
knee at a favorable angle in full extension, or in slight 
flexion between zero and 10 degrees, a 30 percent evaluation 
under 38 C.F.R. § 4.71a Diagnostic Code 5256 (2002) is not 
warranted.  

Finally, as there was no residuals muscle disability of the 
left leg found on either the May 1996 or July 2000 VA 
examinations, a higher evaluation under the provisions of 
38 C.F.R. §§ 4.56 and 4.73, which address muscle injuries, is 
not warranted. 

The veteran's complaints of discomfort and pain have been 
considered and have been taken into account, as noted above, 
in the current assignment of the 20 percent disability 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Consequently, the diagnostic codes and general rating 
criteria (38 C.F.R. §§ 4.40, 4.45 and 4.59) pertaining to 
pain and additional functional limitation imposed during 
flare-ups have already been accounted for in the assignment 
of the current rating.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); cf. DeLuca, supra.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The Board finds that the 20 percent 
rating assigned for the orthopedic element of the veteran's 
left knee disability adequately compensates him for the level 
of his complaints of pain.

Moreover, the Board has considered whether a separate rating 
is warranted for residuals of the surgical scars.  In this 
regard, separate ratings may be assigned if the appellant's 
scars of the left knee if they are poorly nourished with 
repeated ulceration, or are tender and painful on objective 
demonstration, or otherwise causative of limitation of 
function of the left knee.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, and 7805 (2002).  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, there was no clinical 
evidence on either the May 1996 or July 2000 VA examinations 
that the appellant's scars of the left knee were tender, 
painful, ulcerated, or resulted in limited function of the 
knee.  Accordingly, separate rating for residual scars of the 
left knee are not warranted.

In reaching above-mentioned determinations, the Board has 
considered all relevant evidence of record, including 
treatment records, and statements from the veteran not 
specifically discussed above.  See Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000) (citing Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

It should also be emphasized that the Board has considered 
the diagnoses and clinical findings rendered on the most 
recent examinations and the veteran's medical history, 
described in detail above, and has rated the veteran's 
disability on the overall evidence of record.  While the 
veteran contends that his left knee disorder is far more 
disabling, he is not shown to be qualified to render medical 
diagnoses or opinions.  Hence, his views as to the complaints 
and/or the extent of service-connected left knee disorder is 
specifically outweighed by the medical evidence of record 
cited above.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2002).  
There is no objective evidence that the veteran's service-
connected left knee disability present such exceptional or 
unusual disability pictures, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Indeed, when examined by VA 
in 1996, the veteran maintained that he had not lost any time 
from work over the previous four years as a result of his 
left knee.  A January 2001 VA outpatient report reflects that 
the veteran was laid off from his manufacturing job, but it 
was not indicated that it was a result of his left knee 
disorder.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An increased evaluation in excess of 20 percent for residuals 
of a shell fragment to the left knee is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

